TWELFTH COURT OF APPEALS

                         Case Number: 12-14-00212-CV

        On Appeal from the Cherokee County Court-at-Law No. CV9282

                                                       FILED IN COURT OF APPEALS
Robert Robinson
                                                       t2tt Court o*Appeals District

v.



Wells Fargo Bank, N.A.

                              Procedural Objection

APPELLANT ROBERT ROBINSON respectfully OBJECTS to the Court's refusal to take

any action on Appellant's Verified Motion to Recuse Justice Brian Hoyle.




                                            Respectfully submitted,




                                            Robert Robinson, Pro Se
                                            Appellant
                                            16897 Pine Lane
                                            Flint, Texas 75762
                                            (903) 245-0908
                                            cilantro518@yahoo.com
                              Certificate of Service

I, the undersigned hereby certify that a copy of the foregoing document was
served on all parties and Counsel on November 28, 2015 as follows:

VIA USPS FIRST CLASS MAIL


Melissa McKinney
Counsel of Record for Wells Fargo Bank, N.A.
Barrett Daffin Frappier Turner & Engel, LLP
15000 Surveyor Boulevard, Suite 100
Addison, Texas 75001
(972) 341-0995
(972) 341-0734 Facsimile
melissmc@bdfgroup.com




                                                       Robert Robinson